Felton, J.,
dissenting. This court is in a peculiar position in this case. Some of the actual sales tickets are sent up in the brief of evidence.- We are asked to base our decision on an examination of these tickets. Inasmuch as the brief of evidence could have set forth just what is shown by these tickets I am in favor of considering them. The evidence shows that the salesman of the defendant in error made out most of the tickets. He testified that his ticket book was composed of white and yellow tickets, a white ticket followed by a yellow, a white by a yellow, etc.; the yellow sheets had the same numbers as the white sheets preceding them, and that when he made a delivery he would enter up what he delivered on one original ticket and would make two carbon copies on the following sheets. In a large number of instances the yellow carbon copies coming right under and next to the white originals preceding them are not copies of the originals, but the yellow carbons coming after the succeeding white sheets are copies of the preceding white sheets, and on the reverse side of some of the yellow sheets coming after the first white sheets there appears a copy of the contents of the white sheet immediately preceding it, indicating that though the writing on the preceding white sheet does not appear on the front of the yellow sheet, the yellow sheet was in the book at the time the entry was made. To make the picture clearer: ticket number 263-5 is a white sheet. The yellow sheet under*545neatb is number 263-5. The two are in no way alike. Number 263-6 is the yellow sheet under the next white sheet, and is a carbon copy of the white number 263-5. The amounts on 263-5 and 263-6 were sued for. No explanation was made as to what became of the missing white sheet, or as to why each yellow sheet did not correspond with its white sheet similarly numbered. The plaintiff in error said he never received anything but the white sheets. An attempt was made to explain this unusual state of things. That explanation was that when several orders were filled the same day the plaintiff in error would sign for each order, each order being on a separate ticket, at one time. This is no explanation of anything but the signatures. Nor does the testimony of the salesman to the effect that he delivered all the goods shown on the tickets amount to positive testimony that he did so. It was highly improbable that he could remember so many details, and the import of his testimony was simply that the tickets were correct. I do not think a finding was authorized for the price of the goods represented on these mysterious, unexplained tickets. They bear on their faces the badge and suspicion of fraud, and in the absence of a satisfactory prima facie explanation, as a matter of law should have been condemned and disregarded.